UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-33506 SHORETEL, INC. (Exact name of Registrant as specified in its charter) Delaware 77-0443568 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 960 Stewart Drive, Sunnyvale, California 94085-3913 (Address of principal executive offices) (Zip Code) (408) 331-3300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox As of April 28, 2012, 57,741,748 shares of the registrant’s common stock were outstanding. SHORETEL, INC. AND SUBSIDIARIES FORM 10-Q for the Quarter Ended March 31, 2012 INDEX Page PART I: Financial Information Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2012 and June 30, 2011 3 Condensed Consolidated Statements of Operations for the three and nine months ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4 Controls and Procedures 31 PART II: Other information Item 1 Legal Proceedings 31 Item 1A Risk Factors 31 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3 Defaults Upon Senior Securities 32 Item 4 Mine Safety Disclosures 32 Item 6 Exhibits 32 Signatures 33 Exhibit Index 34 2 Index PART I. FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) SHORETEL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) (Unaudited) March 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $562 as of March 31, 2012and $737 as of June 30, 2011 Inventories Prepaid expenses and other current assets Total current assets Property and equipment - net Goodwill Intangible assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other Accrued employee compensation Contingent consideration — Deferred revenue Total current liabilities Long-term line of credit, net — Long-term deferred revenue Long-termcontingent consideration — Other long-term liabilities Total liabilities Commitments and contingencies (Note 13) — — Stockholders' equity: Preferred stock, par value $.001 per share, authorized 5,000 shares; none issued and outstanding — — Common stock and additional paid-in capital, par value $.001 per share, authorized 500,000; shares issued and outstanding, 57,732 and 47,455 shares as of March 31, 2012 and June 30, 2011, respectively Accumulated other comprehensive income 4 40 Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 3 Index SHORETEL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Revenue: Product $ Hosted and related services - - Support and services Total revenue Cost of revenue: Product(1) Hosted and related services - - Support and services(1) Total cost of revenue Gross profit Operating expenses: Research and development(1) Sales and marketing(1) General and administrative(1) Acquisition-related costs - Total operating expenses Loss from operations ) Other income (expense): Interest income 19 97 Otherincome (expense), net ) 61 ) Total other income (expense) (4
